Citation Nr: 1117735	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the left cheek, left neck, and right ear.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO granted service connection for dyshydroitic eczema of the hands and feet and assigned a noncompensable rating, effective June 14, 2004.  The RO also denied service connection for basal cell carcinoma of the right ear, for bilateral hearing loss, for tinnitus, and for asbestos exposure.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to all claims.  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.

In January 2007, the Veteran withdrew from appeal his claims for an increased, initial rating for dyshydroitic eczema of the hands and feet and for service connection for exposure to asbestos.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In December 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims as reflected in a February 2009 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In September 2009, the Board granted the Veteran's claim for service connection for tinnitus, but denied the Veteran's remaining claims.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted the joint motion for remand filed by representatives for both parties, partially vacating the Board's decision (as to denial of claims for service connection for basal cell carcinoma and for bilateral hearing loss), and remanding these claims to the Board for further proceedings consistent with the joint motion.

As a final preliminary matter, the Board notes that the RO denied service connection for basal cell carcinoma of the right ear, claimed as skin cancer, in its February 2005 rating decision.  The evidence of record reflects, however, that the Veteran has been diagnosed with basal cell carcinoma of the left cheek, left neck, and right ear.  The Veteran and his representative have submitted an opinion and argument as to basal cell carcinoma in all three locations.  As such, the Board has recharacterized this claim in light of the Veteran's actual arguments and assertions, as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although no specific incident of excessive sun exposure is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service sun exposure, to include during his service aboard the USS RUSHMORE in the Caribbean and Mediterranean.

3.  The Veteran currently has diagnoses of basal cell carcinoma of the left check, left neck, and right ear, and persuasive medical opinion tends to support a finding that there exists an etiological relationship between basal cell carcinoma and service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for basal cell carcinoma of the left cheek, left neck, and right ear are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that excessive exposure to sunlight during service contributed to his diagnosis of basal cell carcinoma of the left cheek, left neck, and right ear.  Personnel records reflect that the Veteran served aboard the USS RUSHMORE (LSD-14) from May 16, 1962 to June 29, 1964.  A review of the ship's official history reveals that the USS RUSHMORE primarily operated in Virginia, the Mediterranean, and the Caribbean, to include around the Panama Canal Zone, from May 1962 to June 1964.

Private treatment records, such as, for example, an August 2007 statement from the Veteran's treating dermatologist, reflect that the Veteran was diagnosed with recurrent, deeply invasive basal cell carcinoma of his right external ear helix, as well as with basal cell carcinoma of this left pre-auricular cheek and left neck.  

On January 2005 VA examination, the Veteran was diagnosed with basal cell cancer of the right ear status-post Mohs.  Four flat, scaly papules were found on the Veteran's scalp.  The physician found that the Veteran was exposed to sunlight during four years of service, but he also worked as an iron worker post service.  The examiner opined that whether the basal cell cancer was due to service could not be resolved without resorting to speculation.  He noted that, as to the papules, the Veteran had more hair in the 1960's; thus, he opined that the Veteran probably had increased sun exposure of the scalp after service.

In November 2006, the Veteran's treating dermatologist submitted a letter on his behalf, noting that the RO's denial of service connection based on the decades that lapsed between service and diagnosis of basal cell carcinoma was medically incorrect.  She noted that although it would be impossible for her to determine whether all of the Veteran's skin cancers were secondary to his military service, the fact that his skin cancer was 42 years after his service in no way ruled out the possibility that sun exposure during his military service resulted in the Veteran's skin cancer.  She explained that all skin cancers are caused by cumulative or sporadic severe actinic damage during one's lifetime, from childhood through death.  The dermatologist further explained that there was no time at which sun exposure during childhood or young adulthood could be considered non-contributory to any skin cancer later in life.

In August 2007, a dermatologic surgeon and Assistant Professor of Dermatology from St. Louis University (who also treated the Veteran for skin cancer) submitted an opinion on his behalf.  She noted that she had treated a multiply recurrent, deeply invasive basal cell carcinoma of the Veteran's right ear in October 2004.  The excision necessitated a partial auriculectomy.  She noted that, since then, the dermatologic surgeon had treated a basal cell carcinoma of the Veteran's left pre-auricular cheek and left neck.  The Veteran had indicated to the surgeon that he spent a number of years in the service in an environment that exposed him to significant amounts of ultraviolent radiation (UVR).  The dermatologic surgeon noted that extensive exposure to UVR was linked to the development of skin cancer, specifically the basal cell carcinoma and squamous cell carcinoma types.  She therefore opined that the Veteran's military service contributed to his subsequent skin cancers.

In September 2008, the Veteran was afforded another VA examination.  The physician reviewed the Veteran's claims file, noting that, although the January 2005 VA examiner could not find that the Veteran's basal cell carcinoma was related to service without resort to speculation, he indicated that the Veteran had less sun exposure during service because the Veteran had progressive baldness and more progressive exposure to the scalp and ears to sunlight after service.

After an examination and review of the file, the physician found that there was nothing specifically in the Veteran's service treatment records that would contribute to service connection for his basal cell carcinoma.  In his medical opinion, the physician found that there was no evidence that the basal cell carcinoma was caused by those unique four years of the Veteran's service, as opposed to other years of his life, including prior to service.  Thus, he found that it was less likely than not that the Veteran's basal cell carcinoma of the ear was caused by his years in service.

Other relevant evidence of record includes the Veteran's statements of in-service sun exposure.  During his August 2007 Board hearing, the Veteran testified that during service, he was in the Mediterranean for six months and in the Caribbean for several three-month periods.  Post-service, the Veteran denied excessive sun exposure.  Although he worked as an iron worker, he denied being outside in the sun.  He noted that he always had to have a hat on his head for safety.  The Veteran also testified that the heat and sun in the Caribbean and Mediterranean was much stronger than at his post-service job.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of significant, or, excessive exposure.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service excessive sun exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to excessive amounts of sunlight while serving in the Caribbean and Mediterranean.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, sun exposure in service as a result of his deployment.  Thus, although there is no objective evidence to actually document any incident of alleged sun exposure, the Board accepts the Veteran's assertions as to his in-service sun exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The Board also points out that the record includes conflicting medical opinions as to the relationship, if any, between in-service sun exposure and the basal cell carcinoma diagnosed post service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the private dermatologic surgeon's opinion, in which she found that the Veteran's sun exposure during service contributed to his basal cell carcinoma, is constitutes a probative medical opinion on this point.  The physician is a dermatologic surgeon, and her opinion was based upon examination and treatment of the Veteran, as well as full consideration of the Veteran's credible assertions, and is supported by fully-stated rationale.  The Board acknowledges that the dermatologic surgeon opined that the Veteran's exposure to sunlight during service contributed to his basal cell carcinoma rather than caused his basal cell carcinoma.  However, the legal authority governing service connection does not require that the in-service injury be the sole cause of a veteran's disability.  The evidence of record does not indicate that the Veteran had any excessive sun exposure prior to service, and while there is some indication that the Veteran had some sun exposure since separation, the competent evidence of record reflects that the Veteran's first incident of excessive sun exposure occurred during service.  Thus, the Board accepts this opinion as probative evidence on the medical nexus question.

Although the September 2008 VA opinion that was based on a full review of the record and is competent, the Board finds several problems remain with his opinion.  First, the VA physician (notably, not a dermatologist) mischaracterized the statement from the January 2005 VA examiner.  He noted that the January 2005 VA examiner indicated that the Veteran had less sun exposure during service because there was progressive baldness after service and thus more progressive exposure of the scalp and ears to sunlight (emphasis added).  In fact, the January 2005 VA examiner only stated that the Veteran's post-service progressive baldness was the cause of his four lesions on the top of his scalp and said nothing about the Veteran's ears.  Instead, the January 2005 examiner actually stated that he could not comment as to the Veteran's skin cancer of his right ear without resort to speculation.  The Board notes that statements like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  At no time did the January 2005 physician indicate that the Veteran was exposed to less sun on his ears or face during service.  Therefore, the Board finds that the September 2008 VA examiner completely mischaracterized the January 2005 examiner's statement.

Second, the September 2008 VA examiner noted that there was nothing specifically in the Veteran's service treatment records that would contribute to his basal cell carcinoma.  In stating such, he failed to specifically discuss the Veteran's statements that his ship was stationed for several months at a time in the Caribbean and the Mediterranean-areas well known for significant amounts of sunlight-during his service.  The physician also noted that the Veteran's sun exposure prior to service could have caused his skin cancer, but he made no comment as to whether the Veteran's in-service sun exposure aggravated his skin cancer.  He failed to comment upon or refute the dermatologic surgeon's statement that any amount of excessive sun exposure could contribute to skin cancer.

For these reasons, the Board affords the September 2008 VA opinion less probative weight.  Thus, the most probative opinion on the nexus question tends to support the claim.  While the opinion is not definitive as previously discussed, it was written in terms that permit application of the reasonable doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for basal cell carcinoma of the left cheek, left neck, and right ear are met.


ORDER

Service connection for basal cell carcinoma of the left cheek, left neck, and right ear is granted.


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

On September 2008 VA examination, an ear, nose, and throat physician found that the Veteran's hearing loss was related to in-service acoustic trauma.  The remaining issue is whether the Veteran has a current hearing loss disability, as defined in 38 C.F.R. § 3.385 (2010).

The Veteran has been afforded several opportunities for VA examinations in connection with his claim for service connection for bilateral hearing loss.  During each examination, the audiologist found that the Veteran's admitted thresholds were inconsistent and varied with reinstruction.  His behaviors when speaking with the clinician did not agree with his admitted ability on word recognition tests.  Although the audiologists found the Veteran pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The test results, therefore, were considered invalid and unreliable and were not reported.  Audiologists in examinations performed on October 2006 and March 2007 both indicated that the Veteran received a VA examination on August 31, 2006, and his findings thereafter continued to be inconsistent with his August 2006 results.  This examination, however, is not contained in the record.

While the Veteran has submitted a private audiological evaluation report reflecting bilateral hearing loss, the Board finds that this evidence does not provide a basis for an allowance of the claim, at this juncture.  As several audiologists have found that the Veteran's test results are inconsistent and unreliable due to a lack of valid response, the Board finds that the report of August 2006 evaluation must be obtained to understand the full picture of the Veteran's possible bilateral hearing loss disability.  The Board also emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

As a final point, the Board notes that the record includes a private hearing test reflecting bilateral hearing loss.  The Board points out, however, that this test may not be accurate based on the test results from the August 2006 VA examination.  Hence, in the event that the RO determines that the newly-obtained evidence necessitates a new examination, the RO should arrange for the Veteran to undergo a VA examination, by a physician or audiologist, at a VA medical facility.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for bilateral hearing loss (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain a copy of the report of the August 31, 2006 VA examination (to include all audiological testing results) relating to the Veteran's claim for bilateral hearing loss.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses have been associated with the claims file, if the RO determines that newly-obtained evidence indicates that further VA examination is necessary, the RO should arrange for the Veteran to undergo VA examination, by a physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).

If the examination cannot be performed for any reason, the examiner should explain in detail why the examination cannot be performed.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a bilateral hearing loss, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


